DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pandol et al., (US 2004/0259816, cited in IDS).  
	Pandol et al. teaches compositions comprising plant-derived polyphenolic compounds (Abstract). “Preferably, the polyphenolic compound is quercetin, rutin, genistein, curcumin, rottlerin or trans-reseratrol” (p. 1, para. [0010]).
	The compositions include “pharmaceutical compositions” that “may be administered for therapy by any suitable route including oral” (p. 20, para. [0236]). “Oral compositions can also be prepared using a fluid carrier for use as a mouthwash, wherein the compound in the fluid carrier is applied orally and swished and expectorated or swallowed” (p. 21, para. [0248]).
	The “topical concentrations”, which obviously includes mouthwashes, “include about 0.1% to about 10%”of the polyphenolic compound (p. 20, para. [0233]).  Since the claimed range of “0.01 weight % to 1.0 weight %” overlaps with the prior art range, a prima facie case of obviousness exists. Established precedent holds, even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).
	Pandol et al. claims, “A pharmaceutical composition comprising rottlerin and a pharmaceutical carrier” (p. 38, Claim 31).  
Accordingly, it would have been obvious to formulate a dentifrice compositions comprising about 0.1% to about 10% of rottlerin, including where the composition consists essentially of rottlerin.
Since the prior art compositions comprise about 0.1% to about 10% of rottlerin, it would inherently decrease growth of gram-positive oral bacteria in the mouth of the user, including the bacteria recited in claims 14-15.

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Oyedemi et al. (Journal of Global Antimicrobial Resistance, 2016, cited in IDS).  Oyedemi et al. is pertinent for teaching isolation and identity of bioactive compounds, e.g. rottlerin from the medicinal plant Mallotus philippenis (Lam.) with antibacterial properties (Abstract).  Oyedemi et al. teaches, “Rottlein and the red compound showed potent activities against a panel of clinically relevant Gram-positive bacteria, including methicillin-resistance Staphylococcus arureas (MRSA) (Id.; see also p. 18, Table 1).


Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1, 3-8, 10-12, 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,369,556. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim an oral care composition comprising rottlerin.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612